    EXHIBIT A



Case 1:16-cv-01368-WO-LPA Document 86-1 Filed 04/25/19 Page 1 of 3
                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

 AMY BRYANT, M.D., M.S.C.R.; BEVERLY                )        CIVIL ACTION
 GRAY, M.D.; ELIZABETH DEANS, M.D., on              )
 behalf of themselves and their patients seeking    )        Case No. 1:16-CV-01368-WO-
 abortions; and PLANNED PARENTHOOD                  )        LPA
 SOUTH ATLANTIC, on behalf of itself, its staff,    )
 and its patients seeking abortions,                )
                                                    )
 Plaintiffs,                                        )
                                                    )
 v.                                                 )
                                                    )
 JIM WOODALL, in his official capacity as           )
 District Attorney (“DA”) for Prosecutorial         )
 District (“PD”) 15B; ROGER ECHOLS, in his          )
 official capacity as DA for PD 14; ELEANOR E.      )
 GREENE, M.D., M.P.H, in her official capacity      )
 as President of the North Carolina Medical         )
 Board; RICK BRAJER, in his official capacity as    )
 Secretary of the North Carolina Department of      )
 Health and Human Services; and their               )
 employees, agents, and successors,                 )
                                                    )
 Defendants.                                        )



         [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR
                          CLARIFICATION

       This matter comes before the Court on Plaintiffs’ Motion for Clarification,

submitted on April 25, 2019.

       Having considered the motion and for good cause shown,

       IT IS HEREBY ORDERED that Plaintiffs’ Motion for Clarification is GRANTED

and the Court hereby declares that N.C. Gen. Stat. §§ 14-44, 14-45, and 14-45.1(a)–(b)




      Case 1:16-cv-01368-WO-LPA Document 86-1 Filed 04/25/19 Page 2 of 3
are unconstitutional as applied to women seeking previability abortions and permanently

enjoins Defendants, their employees, agents, and successors from enforcing those statutes

as applied to women seeking previability abortions.1

         IT IS FURTHER ORDERED that the above order is stayed for a period of sixty

(60) days from March 25, 2019, the date of the Court’s Memorandum Opinion and Order,

ECF No. 84.

         A judgment for Plaintiffs shall be entered upon the expiration of the stay described

above.

         SO ORDERED this ____ day of ________, 2019.




                                            ___________________________________
                                            UNITED STATES DISTRICT JUDGE


1
  Effective January 13, 2017, Mandy K. Cohen was appointed Secretary of the North
Carolina Department of Health and Human Services (“NCDHHS”), replacing former
Secretary Rick Brajer. Additionally, Satana Deberry has replaced Roger Echols as the
District Attorney for Durham County. See DURHAM District Attorney’s Office,
http://www.ncdistrictattorney.org/14/yourda.html (last visited Apr. 24, 2019); N.C. State
Bd. of Elections, 11/06/2018 Official General Election Results – Durham,
https://er.ncsbe.gov/?election_dt=11/06/2018&county_id=32&office=ALL&contest=120
2 (last visited Apr. 24, 2019). Since Plaintiffs filed this lawsuit in 2016, North Carolina’s
prosecutorial districts have been renumbered, changing Orange and Chatham Counties
from 15B to 18 and Durham County from 14 to 16. Compare N.C. Gen. Stat. § 7A-60
(effective Jan. 1, 2019) with N.C. Gen. Stat. § 7A-60 (eff. Jan. 1, 2015 through June 27,
2017). Per Fed. R. Civ. P. 25(d), Secretary Cohen is automatically substituted as a party
Defendant for all claims asserted against Rick Brajer in his official capacity as former
Secretary of NCDHHS, and Satana Deberry is likewise substituted for Rocher Echols in
his official capacity as District Attorney for Durham County.

                                              2



     Case 1:16-cv-01368-WO-LPA Document 86-1 Filed 04/25/19 Page 3 of 3
